 Case 3:19-cv-02100-B-BN Document 31 Filed 03/01/21                    Page 1 of 3 PageID 886



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

EARL WAYNE HUMPHRIES,                             §
TDCJ No. 2192900,                                 §
            Petitioner,                           §
                                                  §
v.                                                §   No. 3:19-cv-2100-B (BN)
                                                  §
DIRECTOR, TDCJ-CID,                               §
           Respondent.                            §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
     OF THE UNITED STATES MAGISTRATE JUDGE, DENYING REQUESTS FOR
          EVIDENTIARY HEARING AND APPOINTMENT OF COUNSEL,
               AND DENYING CERTIFICATE OF APPEALABILITY

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. The Petitioner, Earl Wayne Humphries, filed objections. The District Court reviewed de

novo those parts of the proposed findings, conclusions and recommendation to which Humphries

specifically objected and the rest for plain error. Finding no error, the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge.

       The Court has also considered Humphries’s requests for an evidentiary hearing (doc. 26) and

for court-appointed counsel to represent him in connection with that hearing (doc. 27). However,

“review under [28 U.S.C.] § 2254(d)(1) is limited to the record that was before the state court that

adjudicated the claim on the merits.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011); see also Blue v.

Thaler, 665 F.3d 647, 656 (5th Cir. 2011) (same as to factual determinations under section

2254(d)(2)). Here, as in Pinholster, Humphries only alleges non-defaulted claims under section

2254(d)(1) that were adjudicated on the merits in state court. As such, he cannot overcome the

limitation of section 2254(d)(1) on the record that was before the state court and is not entitled to

an evidentiary hearing. Thus, Humphries’s Request for an Evidentiary Hearing (doc. 26) and
 Case 3:19-cv-02100-B-BN Document 31 Filed 03/01/21                           Page 2 of 3 PageID 887



Request for Appointment of Counsel (doc. 27) are DENIED.

        Further, considering the record in this case and pursuant to Federal Rule of Appellate

Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C.

§ 2253(c), the Court DENIES a certificate of appealability. The Court adopts and incorporates by

reference the magistrate judge’s findings, conclusions, and recommendation filed in this case in

support of its finding that the Petitioner has failed to show (1) that reasonable jurists would find this

Court’s “assessment of the constitutional claims debatable or wrong,” or (2) that reasonable jurists

would find “it debatable whether the petition states a valid claim of the denial of a constitutional

right” and “debatable whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel,

529 U.S. 473, 484 (2000).1

        But, if Petitioner does file a notice of appeal, he must either pay the appellate filing fee of

$505.00 or move for leave to proceed in forma pauperis on appeal.




   1
    Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December 1,
2009, reads as follows:

         (a) Certificate of Appealability. The district court must issue or deny a certificate of appealability
when it enters a final order adverse to the applicant. Before entering the final order, the court may direct
the parties to submit arguments on whether a certificate should issue. If the court issues a certificate, the
court must state the specific issue or issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If
the court denies a certificate, the parties may not appeal the denial but may seek a certificate from the
court of appeals under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial does not
extend the time to appeal.

         (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an
order entered under these rules. A timely notice of appeal must be filed even if the district court issues a
certificate of appealability.


                                                       2
Case 3:19-cv-02100-B-BN Document 31 Filed 03/01/21   Page 3 of 3 PageID 888



    SO ORDERED.

    DATED: Marsh 1, 2021.




                                  _________________________________
                                  JANE J. BOYLE
                                  UNITED STATES DISTRICT JUDGE




                                    3
